Citation Nr: 1538623	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  08-07 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for service-connected exertional compartment syndrome (ECS), left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1989 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In that decision, the RO granted service connection for ECS, left lower extremity, status post fasciotomy and assigned a 20 percent rating effective August 27, 2005, the day following the Veteran's date of discharge from active duty.  

In his March 2008 Form 9, the Veteran indicated his belief that he was entitled to a 40 percent rating or higher and that his proper diagnosis was complex regional pain syndrome (CRPS).  The RO continued a 20 percent rating for ECS in a November 2012 supplemental statement of the case.  In a November 2012 statement, the Veteran filed a claim for service connection for CRPS secondary to ECS, left lower extremity.  In a November 2013 rating decision, the RO granted service connection for CRPS, lower left extremity and granted an evaluation of 20 percent.  Currently, the Veteran is receiving a 20 percent rating for ECS, left lower extremity and a 20 percent rating for CRPS, left lower extremity.  The rating for ECS is on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To schedule the Veteran for a VA examination and obtain a medical opinion regarding the Veteran's symptomatology.

The Veteran was diagnosed with exertional compartment syndrome (ECS) bilateral lower extremity while on active duty in 2003.  Exertional compartment syndrome is "a condition in which increased tissue pressure in a confined anatomical space causes decreased blood flow leading to ischemia and dysfunction of the contained myoneural elements, marked by pain, muscle weakness, sensory loss, and palpable tenseness in the involved compartment. Ischemia can lead to necrosis resulting in permanent impairment of function." Dorland's Illustrated Medical Dictionary 1825 (32nd ed. 2012).

Service treatment records indicated the Veteran's legs would swell and become painful after running distances of 2 miles or more.  In November 2003, the Veteran underwent a left lower extremity fasciotomy.  In June 2005, it was noted the Veteran continued to experience "exquisite pain" on the distal left medial lower leg around the incision site and the area was sensitive to touch.  He also complained of numbness over the left fourth and fifth toes.   Military personnel records indicate Physical Evaluation Board proceedings demonstrating disability under Diagnostic Code (DC) 5312 for chronic left lower leg pain and swelling status post fasciotomy for compartment syndrome.  DC 5312 addresses impairment of muscle group XII and relates to the anterior muscles of the leg.

In October 2006, the Veteran underwent a VA examination in connection with his claim for service-connection.  It was indicated the Veteran experienced constant pain with numbness and swelling in his left lower extremity.  He could not stand for more than 5 to 10 minutes without pain and the pain was a 5 to 7 on a scale of 1 to 10 upon casual activity with an increase to 10 upon activity.  Paresthesia of the left ankle and foot with associated edema, aching, hypersensitivity, shooting pains and "scratchy feeling" was noted.  The Veteran reported that the fourth and fifth toes on the left foot were intermittently numb. The neurological examination revealed sensory loss on the left side.  No skin changes, such as pigmentation or eczema were noted.

In November 2006, the RO granted service connection for ECS.  Because ECS is not specifically listed as a disability in the rating schedule, the RO rated it analogous to post-phlebitic syndrome attributed to venous disease under DC 7121.

Under DC 7121, a 10 percent rating is warranted for intermittent edema or aching and fatigue after prolonged standing or walking, with symptoms relieved by elevation or compression hosiery. A 20 percent rating is warranted for persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema. A 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration. A 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration. A maximum 100 percent rating is warranted under DC 7121 for massive board-like edema with constant pain at rest. 38 C.F.R. § 4.104.

At the time of the October 2006 VA examination, entitlement to a 40 percent or greater disability rating under DC 7121 was not shown because of the absence of evidence of pigmentation, eczema, ulceration or board-like edema.

In November 2012, the Veteran filed a claim for entitlement to service connection for CRPS (type II) secondary to ECS left leg.   The Veteran underwent an examination in August 2013.  ECS and CRPS, Type II, S/P fasciotomy for ECS were diagnosed.  It was noted the Veteran had constant pain in his left lower leg.  Flexion of the left knee was limited to 60 degrees with objective evidence of painful motion beginning at 60 degrees.  It was noted that pain and fatigue prevented repetitive testing.  Functional loss of the knee and lower leg was noted, to include less movement then normal, weakened movement, excess fatigability, pain on movement, disturbance of locomotion and interference with sitting, standing and weight-bearing.  Muscle strength on the left was noted to be 4/5.  The medial aspect of the left lower extremity above the ankle exhibited skin pigmentation, sheen and loss of hair suggesting post-phlebitic or stasis changes.  The examiner opined that the Veteran's CRPS Type II was at least as likely as not proximately due to or the result of ECS, left leg because "there is a chronology of lower extremity pain and dysfunction leading to four compartment fasciotomy and postoperative peroneal nerve mononeuropathy, neuropathic pain clearly not related to diabetes or a post-herpetic state with numerous symptoms mentioning obvious skin color changes, dry skin, hyperesthesia, weakness and allodynia evident on current examination."

Effective November 27, 2012, the Veteran is now receiving a 20 percent rating for CPRS, left lower extremity rated by analogy under DC 8620 relating to neuralgia of the sciatic nerve and a 20 percent rating for ECS, left lower extremity under DC 7121.  The Board finds that the Veteran should be scheduled for a new VA examination to assess the current symptomatology he experiences.  As part of the examination report, the examiner should clarify, to the extent possible, which symptoms can be properly attributed to ECS and to determine, if possible, the root cause of the ECS and whether the disability can be properly classified as a disability of the leg, a muscle disability or a nerve disability. The examiner's opinion should also include consideration of whether limitation of motion in the left lower extremity is being caused by one of the Veteran's service-connected disabilities or is related instead to some other disorder.  Such opinions will assist the RO and the Board in determining the most appropriate diagnostic codes for rating the symptomatology that is service-connected in the Veteran's left lower extremity.  An adequate rationale must accompany any opinion expressed.

Accordingly, the case is REMANDED for the following action:

1.  Associate any outstanding VA treatment records with the electronic claims file.

2. The Veteran should be scheduled for an examination to determine the nature and extent of his exertional compartment syndrome (ECS), left lower extremity and to obtain a medical opinion regarding what symptoms can properly be associated with the disability throughout the appeal period beginning in 2005.

Evidence reflects that the Veteran is diagnosed with complex regional pain syndrome (CRPS) associated with his ECS.  The Board seeks an opinion as to what symptoms are properly associated with ECS and what symptoms are associated with CPRS, if such differentiation is possible to determine.  

The examiner should review the entire electronic claims file and attempt to opine as to the symptoms and impairment attributable to ECS in 2005, to include impairment of muscles, nerves and the left lower extremity.  

The opinion should include consideration as to whether the limitation of motion in the left lower extremity as demonstrated on examination in August 2013 is caused by a service-connected disability or some other disorder in the leg.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.   If the requested opinion cannot be provided without resort to speculation, the examiner should so state and such speculation should be explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




